Case 1:19-cv-01339-DCJ-JPM Document 65 Filed 03/19/21 Page 1 of 27 PageID #: 2347




                     UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF LOUISIANA
                             ALEXANDRIA DIVISION

  JERRY MCKINNEY                                      CIVIL DOCKET NO. 1:19-CV-01339

  VERSUS                                              JUDGE DAVID C. JOSEPH

  SHERIFFS OFFICE RAPIDES PARISH, MAGISTRATE JUDGE JOSEPH H.L.
  ET AL                           PEREZ-MONTES

                                 MEMORANDUM RULING

         Before the Court are cross-motions for summary judgment filed by Plaintiff

  and Defendant, respectively. [Doc. 26 and 37]. 1 For the reasons set forth below,

  Defendant’s Motion is GRANTED IN PART and DENIED IN PART and Plaintiff’s

  Motion is DENIED.

                                    PROCEDURAL HISTORY

         On October 11, 2019, former Rapides Parish Sheriff’s Deputy Jerry McKinney

  (“Deputy McKinney”) filed the instant suit against the Rapides Parish Sheriff’s Office

  (“RPSO”) and Sheriff William Earl Hilton (“Sheriff Hilton”) alleging disability

  discrimination and disability-based retaliation in violation of Title I of the Americans

  With Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq. [Doc. 1]. 2 Deputy McKinney

  claims, generally, that the RPSO wrongfully refused his request for reasonable

  accommodations, failed to engage in the ADA-required interactive process between




  1      The parties’ motions do not address Plaintiff’s state law claims. Accordingly, the Court
  has limited its ruling herein to the Plaintiff’s claims under the ADA.
  2      RPSO was dismissed with prejudice on December 18, 2019. [Doc. 7]. Sheriff Hilton is
  the only remaining Defendant.


                                           Page 1 of 27
Case 1:19-cv-01339-DCJ-JPM Document 65 Filed 03/19/21 Page 2 of 27 PageID #: 2348




  employer and employee to explore possible accommodations, and retaliated against

  him for requesting accommodations.

        On August 31, 2020, Deputy McKinney filed a Motion for Summary Judgment

  (“MSJ”) seeking judgment against the Defendant. [Doc. 26]. On September 3, 2020,

  the Court granted Defendant’s Motion for Extension of Time to Respond to Deputy

  McKinney’s Motion for Summary Judgment. [Doc. 35]. On October 1, 2020, Defendant

  filed an Opposition to Deputy McKinney’s Motion for Summary Judgment [Doc. 38]

  and its own Motion for Summary Judgment seeking dismissal of Deputy McKinney’s

  ADA claims. [Doc. 37]. On November 6, 2020, Deputy McKinney filed a single

  Memorandum both opposing the Defendant’s MSJ and replying to Defendant’s

  opposition to his MSJ. [Doc. 46]. On November 11, 2020, Defendant filed a sur-reply

  to Plaintiff’s MSJ. [Doc. 48].

        Deputy McKinney passed away on December 1, 2020. 3 The Court granted

  Plaintiff’s Consent Motion to Substitute Party [Doc. 56], substituting Deputy

  McKinney’s wife, Pamela McKinney, as Plaintiff (“Plaintiff”) on February 2, 2021.

  [Doc. 57]. The cross-motions for summary judgment are now ripe for ruling.

                                   FACTUAL BACKGROUND

        Deputy McKinney began working for RPSO in 1998 as a correctional officer,

  sometimes referred to as a “jailer.” [Doc. 1 ¶ 21]. In 2009, Deputy McKinney

  transferred within RPSO to a position in courtroom security. [Doc. 1 ¶¶ 23, 24].




  3     Plaintiff’s counsel filed a Notice of and Suggestion of Death informing the Court of
  Deputy McKinney’s death on January 4, 2021. [Doc. 52].


                                         Page 2 of 27
Case 1:19-cv-01339-DCJ-JPM Document 65 Filed 03/19/21 Page 3 of 27 PageID #: 2349




  Deputy McKinney suffered a stroke in November of 2017 and was subsequently

  placed on medical leave. [Doc. 26-1, p.10]. Deputy McKinney’s stroke affected his

  speech, hearing, and ability to perform certain manual tasks. [Doc. 1 ¶ 25]. In

  February 2018, Deputy McKinney returned to his job working courtroom security.

  [Doc. 1 ¶ 29].

        Several months later, in a letter dated November 8, 2018, Major Mark Wood

  informed Deputy McKinney that effective November 12, 2018, he was being

  transferred from courtroom security back to corrections, to work as a jailer. [Doc. 1-

  5]. The position of jailer required Deputy McKinney to work twelve-hours shifts, as

  opposed to the eight-hour shifts he was previously working at the courthouse. [Doc. 1

  ¶ 30]. On November 27, 2018, Deputy McKinney submitted a letter (“First Request

  for Accommodation”) 4 from his doctor to his employer stating that, “[b]ecause of

  [Deputy McKinney’s] neurological status, he probably needs to work in an

  administrative setting with no loud noises[]” and “is to work 8 hours a day because I

  do not want his stress level to go up and cause elevated blood pressure with repeat

  stroke[.]” [Doc. 1-4; Doc 26-7]. On November 29, 2018, Deputy McKinney’s superior,

  Major Douglas Hollingsworth (“Major Hollingsworth”), responded by letter to Deputy

  McKinney, stating that his “job description is working a 12 hour shift with offenders

  and if you cannot do this, my suggestion is to retire.” [Doc. 1-6].




  4    The Court has identified at least three requests for an accommodation by Deputy
  McKinney and for purposes of clarity and ease has labeled them accordingly.


                                        Page 3 of 27
Case 1:19-cv-01339-DCJ-JPM Document 65 Filed 03/19/21 Page 4 of 27 PageID #: 2350




          On December 5, 2018, Deputy McKinney submitted a letter (“Second Request

  for Accommodation”) to the RPSO Human Resources Department formally

  “requesting reasonable accommodation.” [Doc. 1-7; Doc. 26-10]. His letter indicated

  that while he was able and willing to work eight-hour shifts, he was unable to work

  twelve-hour shifts and further requested that he “be placed in administrative work

  or work where … there are no loud noises.” [Id.]. On December 10, 2018, Sheriff

  Hilton responded to Deputy McKinney’s letter, stating that “[w]e do not have ‘8 hour’

  shifts for correctional officers[]” and “there are no other positions available in the

  department for which you are qualified, and we feel it is time for you to retire.” [Doc.

  1-8].

          On December 17, 2018, Deputy McKinney submitted a letter (“Third Request

  for Accommodation”) to Sheriff Hilton stating “[m]y request for an accommodation is

  to work in any other section of the sheriff’s office which may have eight-hour shift.”

  [Doc. 1-9; Doc. 26-12]. The letter went on to say that, “I would like to request that I

  be assigned to a job in a section of the office in which an eight-hour shift is available”

  and stating that “I do not want to retire at this time[.]” [Id.]. On December 19, 2018,

  Sheriff Hilton responded by letter to Deputy McKinney, stating “you do not meet

  ‘POST’ requirements for that of a law enforcement officer and there are no other

  positions available in the department for which you are qualified.” 5 [Doc. 1-10]. The




  5      P.O.S.T. is an acronym for Peace Officer Standards and Training and is administered
  by the Louisiana P.O.S.T. Council.


                                         Page 4 of 27
Case 1:19-cv-01339-DCJ-JPM Document 65 Filed 03/19/21 Page 5 of 27 PageID #: 2351




  letter also informed Deputy McKinney “that effective immediately your services with

  the Rapides Parish Sheriff’s Office are no longer needed.” [Id.].

         On April 26, 2019, Deputy McKinney filed a Charge of Discrimination (“EEOC

  Charge”) [Doc. 1-13] with the Equal Employment Opportunity Commission (“EEOC”)

  alleging discrimination based on disability. On July 15, 2019, Deputy McKinney

  amended his EEOC Charge to include a retaliation claim. [Doc. 1-14]. On July 16,

  2019, the EEOC issued a Dismissal and Notice of Rights to Deputy McKinney. [Doc.

  1-15]. Deputy McKinney timely filed the instant suit and asserted three claims under

  the ADA: (i) failure-to-accommodate, (ii) failure to engage in the interactive process,

  and (iii) retaliation. 42 U.S.C. §§ 12112(b)(5)(A), 12203(a). 6

                                ARGUMENTS BEFORE COURT

         Plaintiff asserts that Deputy McKinney was a “qualified individual” under the

  ADA who requested eight-hour work shifts as a “reasonable accommodation.”

  Plaintiff also asserts that RPSO initially allowed Deputy McKinney to work eight-

  hour shifts after his transfer but shortly thereafter insisted that his job required that

  he work twelve-hour shifts. In addition, Plaintiff alleges that RPSO refused to engage

  in the “interactive process” to identify a reasonable accommodation for Deputy

  McKinney. Finally, Plaintiff claims that RPSO terminated Deputy McKinney because

  he asked for and received eight-hour shifts.




  6        Although Plaintiff’s claim for failure to engage in the interactive process is not
  explicitly recognized in the text of the ADA, the Fifth Circuit has recognized such claim. See
  e.g., Jackson v. Blue Mountain Production Company, 761 Fed. Appx. 356, 362 (5th Cir. 2019).


                                           Page 5 of 27
Case 1:19-cv-01339-DCJ-JPM Document 65 Filed 03/19/21 Page 6 of 27 PageID #: 2352




        Defendant argues Deputy McKinney was not “disabled” as defined by the ADA.

  Defendant also argues that Deputy McKinney was not a “qualified individual” under

  the ADA, because Deputy McKinney could not perform the “essential functions” of

  his job. Further, even though Defendant disputes whether Deputy McKinney was

  entitled to ADA protection, Defendant claims that the ADA did not require an

  accommodation in this instance because Deputy McKinney acknowledged that he

  would be a danger to himself and the inmates if he were to work in the jail. Lastly,

  Defendant maintains that the ADA did not require Defendant to create a new position

  for Deputy McKinney.

                            SUMMARY JUDGMENT STANDARD

        A court should grant a motion for summary judgment when the pleadings,

  including the opposing party’s affidavits, “show that there is no dispute as to any

  material fact and that the movant is entitled to judgment as a matter of law.” Fed. R.

  Civ. P. 56; see also Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986). In applying

  this standard, the Court should construe “all facts and inferences in favor of the

  nonmoving party.” Deshotel v. Wal-Mart Louisiana, L.L.C., 850 F.3d 742, 745 (5th

  Cir. 2017); see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) (“The

  evidence of the non-movant is to be believed, and all justifiable inferences are to be

  drawn in his favor.”). As such, the party moving for summary judgment bears the

  burden of demonstrating that there is no genuine issue of material fact as to issues

  critical to trial that would result in the movant’s entitlement to judgment in its favor,

  including identifying the relevant portions of pleadings and discovery. Tubacex, Inc.




                                        Page 6 of 27
Case 1:19-cv-01339-DCJ-JPM Document 65 Filed 03/19/21 Page 7 of 27 PageID #: 2353




  v. M/V Risan, 45 F.3d 951, 954 (5th Cir. 1995). The court must deny the moving

  party’s motion for summary judgment if the movant fails to meet this burden. Id.

         If the movant satisfies its burden, however, the non-moving party must

  “designate specific facts showing that there is a genuine issue for trial.” Id. (citing

  Celotex, 477 U.S. at 323). In evaluating motions for summary judgment, the court

  must view all facts in the light most favorable to the non-moving party. Matsushita

  Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). There is no genuine

  issue for trial – and thus a grant of summary judgment is warranted – when the

  record as a whole “could not lead a rational trier of fact to find for the non-moving

  party....” Id.

                                   LAW AND ANALYSIS

  I.     Failure to Accommodate Claim

         The ADA prohibits covered employers from “discriminat[ing] against a

  qualified individual on the basis of disability.” 42 U.S.C. § 12112(a). Discrimination

  includes failure to make “reasonable accommodations to the known physical or

  mental limitations of an otherwise qualified individual with a disability … unless

  such covered entity can demonstrate that the accommodation would impose an undue

  hardship.” 42 U.S.C. § 12112(b)(5)(A). To succeed on a failure-to-accommodate claim

  under the ADA, a plaintiff must show that: (1) he is a “qualified individual with a

  disability;” (2) his disability and its consequential limitations were “known” by the

  covered employer; and (3) the employer failed to make “reasonable accommodations”

  for such known limitations. Feist v. Louisiana, Dept. of Justice, Office of the Atty.




                                       Page 7 of 27
Case 1:19-cv-01339-DCJ-JPM Document 65 Filed 03/19/21 Page 8 of 27 PageID #: 2354




  Gen., 730 F.3d 450, 452 (5th Cir. 2013) (internal quotation marks omitted). Thus, to

  survive summary judgment, Plaintiff must first prove that Deputy McKinney was

  disabled within the meaning of the ADA. If he was not, the inquiry into the failure-

  to-accommodate claim ends.

        A. Disability

        The parties dispute whether Deputy McKinney was disabled under the ADA.

  The 2008 amendments to the ADA were intended to ensure that “the definition of

  disability … be construed in favor of broad coverage.” 42 U.S.C. § 12102(4)(A). The

  ADA defines a “disability” as “(A) a physical or mental impairment that substantially

  limits one or more major life activities of such individual; (B) a record of such an

  impairment; or (C) being regarded as having such an impairment....” 42 U.S.C. §

  12102(1). The three subsections of the disability definition are referred to as the

  “actual disability” prong, the “record of” prong, and the “regarded as” prong,

  respectively. Although a plaintiff need only prove disability under one prong, Plaintiff

  contends Deputy McKinney was disabled under all three. [Doc. 26-1, p.16-17]. The

  Court will therefore examine the evidence of disability under each provision.

            i.   Actual Disability

        To prove “actual disability” under the first prong, Plaintiff must show Deputy

  McKinney had “a physical or mental impairment that substantially limit[ed] one or

  more major life activities.” 42 U.S.C. § 12102(1)(A). This test requires a plaintiff to

  prove two things: (i) that he had a qualifying “physical or mental impairment,” and

  (ii) that impairment “substantially limit[ed] one or more major life activities.” First,




                                        Page 8 of 27
Case 1:19-cv-01339-DCJ-JPM Document 65 Filed 03/19/21 Page 9 of 27 PageID #: 2355




  the Court examines whether Deputy McKinney had a qualifying physical or mental

  impairment.

        Impairment

        The applicable EEOC regulations define physical or mental impairment as

  “[a]ny physiological disorder or condition … affecting one or more body systems, such

  as neurological, musculoskeletal, special sense organs, respiratory (including speech

  organs), cardiovascular, reproductive, digestive, genitourinary, immune, circulatory,

  hemic, lymphatic, skin, and endocrine.” 29 C.F.R. § 1630.2(h)(1). Plaintiff does not

  clearly identify Deputy McKinney’s impairment. However, the Court concludes that

  Plaintiff is asserting that Deputy McKinney’s stroke and its resulting effects is the

  impairment for purposes of this analysis. In this regard, the relevant text of the

  Complaint states the following:

     “After his stroke, Deputy McKinney had physical and mental
     impairments, specifically impairment of his neurological function.” [Doc.
     1 ¶ 25] (emphasis added).

     “Deputy McKinney suffered a disabling stroke giving him mental
     impairments of his neurological function….” [Doc. 1 ¶ 62] (emphasis
     added).

     “Deputy McKinney’s neurological and physical impairments
     resulting from his stroke reduced his ability to work long hours, work in
     a noisy environment, or perform the manual task of shooting his firearm.”
     [Doc. 1 ¶ 65] (emphasis added).

     “Deputy McKinney’s physical and neurological impairments
     resulting from his stroke satisfies the disability requirement….” [Doc. 1
     ¶ 79] (emphasis added).

        The Court understands Plaintiff’s statements as alleging that Deputy

  McKinney’s health deficits resulting from his stroke was his impairment because



                                       Page 9 of 27
Case 1:19-cv-01339-DCJ-JPM Document 65 Filed 03/19/21 Page 10 of 27 PageID #: 2356




   these deficits were conditions affecting his neurological system. This assertion

   conforms with the definition of “physical or mental impairment” under the ADA. See

   29 C.F.R. § 1630.2(h)(1). However, subsequently, in Plaintiff’s Opposition/Reply,

   Plaintiff avers that his impairment was related to his blood pressure and the

   potential for stroke recurrence. In this regard, Plaintiff states:

      “[T]his lawsuit is about how McKinney requested eight-hour shifts instead
      of twelve-hour shifts as an accommodation for his high blood pressure,
      which his doctor said could result in a repeated stroke.” [Doc. 46, p.4].

      “[T]his case is not a hearing-impairment accommodation lawsuit. It is about
      a totally different issue – the fact that due to Deputy McKinney’s stroke
      and high blood pressure, his doctor recommended that he work eight-
      hour shifts to mitigate the [sic] of ‘repeat stroke, especially a hemorrhagic
      stroke.’ ” [Doc. 46, p.10] (emphasis added).

      “This case is about the way [Deputy McKinney] was disabled – specifically,
      that he had had a stroke that resulted in a number of problems, including
      the risk that his high blood pressure would cause a subsequent stroke.
      [Doc. 46, p.11-12] (emphasis added).

      “But the doctor also testified that despite the general back-to-baseline
      status, McKinney was ‘still having the issue of blood pressure’ – which is
      the medical issue relevant to Plaintiff’s claim here.” [Doc. 46, p.12-13]
      (emphasis added).

         Plaintiff does not explain how “blood pressure” fits into the disability analysis

   and the issue has not been properly pled. The Court notes that “blood pressure” does

   not appear anywhere in the Complaint or Deputy McKinney’s EEOC Charge (original

   or amended). Thus, for purposes of this motion, the Court considers only Plaintiff’s

   initial argument, that Deputy McKinney’s stroke was his impairment.




                                         Page 10 of 27
Case 1:19-cv-01339-DCJ-JPM Document 65 Filed 03/19/21 Page 11 of 27 PageID #: 2357




          Substantially Limited a Major Life Activity

          Not every impairment constitutes a disability under the ADA. 29 C.F.R. §

   1630.2(j)(1)(ii). Deputy McKinney’s impairment must have substantially limited one

   or more major life activities. The determination of whether an impairment is

   “substantially limiting” turns on whether the impairment “substantially limits the

   ability of an individual to perform a major life activity as compared to most people in

   the general population.” Id.

          Major life activities include, but are not limited to:

          (i) Caring for oneself, performing manual tasks, seeing, hearing, eating,
              sleeping, walking, standing, sitting, reaching, lifting, bending,
              speaking, breathing, learning, reading, concentrating, thinking,
              communicating, interacting with others, and working; and

         (ii) The operation of a major bodily function, including functions of the
              immune system, special sense organs and skin, normal cell growth,
              digestive, genitourinary, bowel, bladder, neurological, brain,
              respiratory, circulatory, cardiovascular, endocrine, hemic,
              lymphatic, musculoskeletal, and reproductive functions. The
              operation of a major bodily function includes the operation of an
              individual organ within a body system.

   29 C.F.R. § 1630.2(i)(1).

          Plaintiff is not required to present medical evidence to support her claim that

   Deputy McKinney was disabled as defined under the ADA. See 29 C.F.R. §

   1630.2(j)(1)(v). However, Plaintiff is required to provide specific, detailed evidence

   regarding Deputy McKinney’s impairment and its effect on his abilities. Whether or

   not an impairment “substantially limits” a major life activity “is not meant to be a

   demanding standard,” and “should not demand extensive analysis.” 29 C.F.R. §

   1630.2(j)(1)(i), (iii).



                                         Page 11 of 27
Case 1:19-cv-01339-DCJ-JPM Document 65 Filed 03/19/21 Page 12 of 27 PageID #: 2358




         Plaintiff asserts that Deputy McKinney’s stroke affected his speaking, hearing,

   caring for himself, bending, sleeping, communicating, and his ability to perform

   certain manual tasks. [Doc. 1 ¶ 62]. Further, Plaintiff asserts that Deputy

   McKinney’s stroke impacted the operation of two major bodily functions, his brain

   and his bladder, as well as his right eye function. [Doc. 1 ¶ 64]. Plaintiff claims that

   Deputy McKinney’s speech became slower and slurred. [Doc. 1 ¶ 63]. He required

   assistance for certain tasks when getting dressed, e.g., tying his tie. [Id.]. He had

   difficulty bending his right leg. [Id.]. He also had trouble sleeping and experienced

   lower energy levels as a result of the stroke. [Id.]. In support of Plaintiff’s contention

   that Deputy McKinney’s stroke was substantially limiting, Plaintiff cites two letters

   from Deputy McKinney’s neurologist, Dr. M. Riad Hajmurad (“Dr. Hajmurad”). [Doc.

   26-1, p.17 n.86-87]. Both letters detailed Deputy McKinney’s physical condition and

   specified work-related restrictions for Deputy McKinney. [Doc. 26-7; Doc. 26-17].

   Plaintiff also cites to an RPSO Incident Report (“Incident Report”) wherein an RPSO

   officer described Deputy McKinney’s physical difficulties walking, speaking, and

   communicating. [Doc. 26-6]. The Court also finds it relevant that Deputy McKinney

   was on medical leave for almost three months after his stroke.

         In opposition, Defendant argues that Deputy McKinney’s stroke was not

   substantially limiting. Defendant points to Dr. Hajmurad’s deposition testimony that,

   “[Deputy McKinney] does not have large stroke. Okay, like make him impaired. He

   does not have significant motor deficit. He does have affecting the speech, and his

   comprehension is good. It’s affecting a little bit.” [Doc. 37-3, p.2]. In addition,




                                         Page 12 of 27
Case 1:19-cv-01339-DCJ-JPM Document 65 Filed 03/19/21 Page 13 of 27 PageID #: 2359




   Defendant argues that in his deposition Dr. Hajmurad “retracted” the two letters

   relied on by Plaintiff and discussed above. [Doc. 38, p.20].

         Although it is questionable whether both letters have been “retracted,” Dr.

   Hajmurad’s deposition testimony certainly raises questions concerning the facts

   stated therein. As such, there is a genuine issue of material fact as to whether

   Plaintiff’s stroke substantially limited one or more of his major life activities.

   Accordingly, both parties’ motions for summary judgment are denied as to whether

   Deputy McKinney was disabled under the “actual disability” prong.

              ii.   Record of Disability

         Under the applicable EEOC regulation, “[a]n individual has a record of a

   disability if the individual has a history of, or has been misclassified as having, a

   mental or physical impairment that substantially limits one or more major life

   activities.” 29 C.F.R. § 1630.2(k)(1). “There are many types of records that could

   potentially contain this information, including but not limited to, education, medical,

   or employment records.” 29 C.F.R. Pt. 1630, App. As noted, there is a genuine issue

   of material fact as to whether Deputy McKinney’s stroke substantially limited one or

   more of his major life activities. This genuine issue of material fact likewise precludes

   summary judgment on the issue of whether Deputy McKinney was disabled under

   the “record of” prong.

             iii.   Regarded as Disabled

         A plaintiff can state a claim under the ADA not only where he is actually

   disabled, but also where he is “regarded as” disabled by his employer. 42 U.S.C. §




                                           Page 13 of 27
Case 1:19-cv-01339-DCJ-JPM Document 65 Filed 03/19/21 Page 14 of 27 PageID #: 2360




   12102(1)(C); Burton v. Freescale Semiconductor, Inc., 798 F.3d 222, 230 (5th Cir.

   2015). However, after the passage of the ADA Amendments Act of 2008 (“ADAAA”),

   employers are no longer required to “provide a reasonable accommodation or a

   reasonable modification to policies, practices, or procedures to an individual who

   meets the definition of disability in section 12102(1) of this title solely under

   subparagraph (C) of such section.” 42 U.S.C. § 12201(h); 29 C.F.R. § 1630.9(e).

   Accordingly, Plaintiff cannot state a claim for failure-to-accommodate to the extent

   that it is based upon Deputy McKinney being “regarded as” disabled under Section

   12102(1)(C). Cocke v. Lourdes Physician Group, LLC, No. 18-1086, 2019 WL 2064248,

   *4 (W.D. La. May 9, 2019) (citing Fierro v. Knight Transp., No. 12-218, 2012 WL

   4321304, *3 (W.D. Tex. Sept. 18, 2012)). Because the claim for reasonable

   accommodation under the “regarded as” prong fails as a matter of law, Defendant’s

   Motion for Summary Judgment is granted to the extent Plaintiff asserts a claim for

   failure-to-accommodate based upon Section 12102(1)(C).

         B. Qualified

         The first element of Plaintiff’s failure-to-accommodate claim next requires her

   to prove that Deputy McKinney was a qualified individual with a disability. “The

   ADA protects qualified individuals with disabilities from discrimination.” Picard v.

   St. Tammany Parish Hosp., 423 Fed. Appx. 467, 469 (5th Cir. 2011) (emphasis added).

   To establish that Deputy McKinney was “qualified,” Plaintiff must show that either

   (1) Deputy McKinney could “perform the essential functions of the job in spite of his

   disability,” or, if he could not, (2) that “a reasonable accommodation of his disability




                                        Page 14 of 27
Case 1:19-cv-01339-DCJ-JPM Document 65 Filed 03/19/21 Page 15 of 27 PageID #: 2361




   would have enabled him to perform the essential functions of the job.” Gober v.

   Frankel Family Trust, 537 Fed. Appx. 518, 521 (5th Cir. 2013) (quoting Turco v.

   Hoechst Celanese Corp., 101 F.3d 1090, 1093 (5th Cir. 1996)); 42 U.S.C. § 12111(8).

   “Essential functions” are “fundamental job duties of the employment position the

   individual with a disability holds or desires,” as opposed to “marginal” job duties, 29

   C.F.R. § 1630.2(n)(1), such that a job is “fundamentally alter[ed]” if an essential

   function is removed, 29 C.F.R. § Pt. 1630, App. “Congress did not specify which job

   functions are ‘essential’ under the ADA.” Riel v. Elec. Data Sys. Corp., 99 F.3d 678,

   682 (5th Cir. 1996). “Fact-finders must determine whether a function is ‘essential’ on

   a case-by-case basis.” E.E.O.C. v. LHC Grp., Inc., 773 F.3d 688, 698 (5th Cir. 2014).

   The text of the ADA indicates where this inquiry should begin:

         For the purposes of this subchapter, consideration shall be given to the
         employer’s judgment as to what functions of a job are essential, and if
         an employer has prepared a written description before advertising or
         interviewing applicants for the job, this description shall be considered
         evidence of the essential functions of the job.

   42 U.S.C. § 12111(8).

         Moreover, the EEOC explains that “the inquiry into essential functions is not

   intended to second guess an employer’s business judgment with regard to production

   standards ... nor to require employers to lower such standards.” 29 C.F.R. § Pt. 1630,

   App. Courts use the EEOC’s seven non-exhaustive factors to balance whether a job

   function is essential:

          (i)    The employer’s judgment as to which functions are essential;

          (ii)   Written job descriptions prepared before          advertising   or
                 interviewing applicants for the job;



                                        Page 15 of 27
Case 1:19-cv-01339-DCJ-JPM Document 65 Filed 03/19/21 Page 16 of 27 PageID #: 2362




          (iii)   The amount of time spent on the job performing the function;

          (iv)    The consequences of not requiring the incumbent to perform the
                  function;

          (v)     The terms of a collective bargaining agreement;

          (vi)    The work experience of past incumbents in the job; and/or

         (vii)    The current work experience of incumbents in similar jobs.

   29 C.F.R. § 1630.2(n)(3).

         “Both the statute and regulations indicate that we must give greatest weight

   to the ‘employer’s judgment.’ It is the only evidence the statute requires us to

   consider, absent a written job description.” Credeur v. La. Through Office of Attorney

   Gen., 860 F.3d 785, 792 (5th Cir. 2017). Courts, of course, “should not give blind

   deference to an employer’s judgment, but should instead evaluate the employer’s

   words alongside its policies and practices.” Id. at 794.

         The parties disagree with regard to whether twelve-hour shifts were an

   “essential” function of Deputy McKinney’s job. While the record contains no written

   job description for an RPSO correctional officer, Defendant maintains that twelve-

   hour shifts are an essential function. Further, Defendant argues that because Deputy

   McKinney admitted he could not perform this essential function he was not a

   “qualified” individual protected under the ADA. [Doc. 37-1]. Plaintiff challenges

   Defendant’s assertion that twelve-hour shifts are essential by pointing to

   inconsistencies in Defendant’s own practices. Specifically, Plaintiff alleges that




                                         Page 16 of 27
Case 1:19-cv-01339-DCJ-JPM Document 65 Filed 03/19/21 Page 17 of 27 PageID #: 2363




   Defendant has previously accommodated employees with eight-hour shifts. [Doc. 46,

   p. 7-8].

          In this regard, Defendant admits that at least two employees, Lou Howard

   (“Howard”) and Bobbie Duncan (“Duncan”), were allowed to work eight-hour shifts.

   However, an employee who proffers a fellow employee as a comparator must

   “demonstrate that the employment actions at issue were taken under nearly identical

   circumstances.” Credeur, 860 F.3d at 795 (quoting Lee v. Kansas City S. Ry. Co., 574

   F.3d 253, 260 (5th Cir. 2009). “This requires, among other things, that the comparator

   shares ‘the same job or responsibilities.’ ” Id. (quoting Lee, 574 F.3d at 260). As to

   Howard, Defendant admitted that Howard was a cook in the jail’s kitchen but denied

   that he was assigned eight-hour shifts due to an injury. [Doc. 26-18, p.3]. On the

   contrary, Warden Baptiste testified that Howard was assigned eight-hour shifts

   because of an injury and that he was a correctional officer, not a cook. [Doc. 26-4, p.31,

   40]. As to Duncan, Defendant admitted that Duncan worked eight-hour shifts at the

   jail because of a family issue but did not specify Duncan’s job or position. [Doc. 26-18,

   p.4]. Warden Baptiste testified that Duncan was a correctional officer assigned to

   cleanup detail [Doc. 26-4, p.34-35, 77-78]. Thus, there is a genuine issue of material

   fact as to whether Howard and Duncan are similarly situated comparators,

   precluding summary judgment as to whether Deputy McKinney was a “qualified

   individual” under the ADA.




                                         Page 17 of 27
Case 1:19-cv-01339-DCJ-JPM Document 65 Filed 03/19/21 Page 18 of 27 PageID #: 2364




         C. Known by Employer

         The second element of Plaintiff’s failure-to-accommodate claim requires her to

   show Deputy McKinney’s disability and its consequential limitations were known by

   Defendant. Feist, 730 F.3d at 452. The burden is on the employee to inform the

   employer. Taylor v. Principal Financial Grp., Inc., 93 F.3d 155, 165 (5th Cir. 1996).

         After Deputy McKinney’s transfer to corrections, he gave Warden Baptiste his

   First Request for Accommodation, indicating that “[b]ecause of his neurological

   status, he probably needs to work in an administrative setting with no loud noises”

   and should work only eight hours a day. [Doc. 26-7]. Deputy McKinney’s Second

   Request for Accommodation, sent to RPSO’s Human Resources Department, likewise

   indicated that he had “suffered a stroke which left [him] with disabilities” and was

   formally “requesting reasonable accommodation[s].” [Doc. 26-10]. Deputy McKinney

   again explained that he was unable to work twelve-hour shifts and requested eight-

   hour shifts in a setting with no loud noises. [Id.]. Defendant responded to both letters.

   It is clear that Defendant knew of Deputy McKinney’s stroke of his claimed

   limitations.

         D. Reasonable Accommodations

         The third and final element of Plaintiff’s failure-to-accommodate claim

   requires Plaintiff to show that Defendant failed to make reasonable accommodations

   for the employee’s known limitations. Feist, 730 F.3d at 452. “[T]he ADA defines

   reasonable accommodations as ‘job restructuring, part-time or modified work

   schedules, reassignment to a vacant position, ... and other similar accommodations.’”




                                         Page 18 of 27
Case 1:19-cv-01339-DCJ-JPM Document 65 Filed 03/19/21 Page 19 of 27 PageID #: 2365




   Weber v. BNSF Ry. Co., -- F.3d --, 2021 WL 716645, at *3 (5th Cir. 2021) (quoting 42

   U.S.C. § 12111(9)(B)). Defendant does not dispute that Deputy McKinney was not

   provided accommodation. 7 [See Doc. 38-7]. However, open questions remain as to

   whether reasonable accommodations under the ADA framework were feasible.

          The first question, discussed in detail above, is whether twelve-hour shifts are

   an “essential function” of an RPSO correctional officer. This is significant because if

   twelve-hour shifts are an essential function of a correctional officer, then Deputy

   McKinney’s request for eight-hour shifts is, per se, not a reasonable accommodation.

   Claiborne v. Recovery School District, 690 Fed. Appx. 249, 254-55 (5th Cir. 2017) (“the

   ADA does not require the employer to ‘relieve the employee of any essential functions

   of the job, modify the actual duties, or reassign existing employees or hire new

   employees to perform those duties.’ ”) (quoting Robertson v. Neuromedical Ctr., 161

   F.3d 292, 295 (5th Cir. 1998)).

          If twelve-hours shifts were an essential function of Deputy McKinney’s job, the

   Court must next consider whether Deputy McKinney should have been reassigned

   within the Sheriff’s Department. 8 However, reassignment is not appropriate in all

   instances. Rather, “[a]n employer may be required to reassign a disabled employee to

   a vacant position, but only if that is reasonable.” Toronka v. Cont’l Airlines, Inc., 411



   7      The Court recognizes that Warden Baptiste initially allowed Deputy McKinney to
   work eight-hour shifts. However, Major Hollingsworth very quickly overruled the warden’s
   decision, instructing Deputy McKinney that his job required him to work twelve-hour shifts.
   Further, Defendant maintains Warden Baptiste lacked authority to grant the
   accommodation.
   8     It should be noted that neither parties’ briefing has identified an accommodation other
   than modification of Deputy McKinney’s work schedule or reassignment.


                                          Page 19 of 27
Case 1:19-cv-01339-DCJ-JPM Document 65 Filed 03/19/21 Page 20 of 27 PageID #: 2366




   Fed. Appx. 719, 724 (5th Cir. 2011) (citing 42 U.S.C. § 12111(9)). “For reassignment

   to be a reasonable accommodation, a position ‘must first exist and be vacant.’ ” Id. at

   726 (citing Burch v. City of Nacogdoches, 174 F.3d 615, 620 (5th Cir. 1999)).

   “[P]laintiff bears the burden of proving that an available position exists that he was

   qualified for and could, with reasonable accommodations, perform.” Jenkins v. Cleco

   Power, LLC, 487 F.3d 309, 315 (5th Cir. 2007).

          Plaintiff argues that she has satisfied her burden of showing reassignment was

   reasonable by pointing to the available position in the jail’s kitchen, where, at the

   direction of Warden Baptiste, Deputy McKinney worked for a short time after being

   transferred back to corrections. [Doc. 46, p.17-18]. Plaintiff also argues that other jobs

   were available that Deputy McKinney was qualified for and which RPSO records

   indicate were vacant. 9 [Id.]. Defendant contends that Warden Baptiste lacked

   authority to allow Deputy McKinney to work eight-hour shifts in the kitchen, and,

   further, that there were no vacant positions within the RPSO. [Doc. 26-3, p.77, 85,

   93]. Nonetheless, regardless of whether Warden Baptiste lacked authority,

   Defendant admitted in its deposition that there was “at least a part-time finance

   position and … maybe a jail records position” that was vacant. [Doc. 26-3, p.186-87].

   However, it is unclear if these positions were available during the relevant time.




   9      Deputy McKinney could not be transferred back to his former position in courtroom
   security because he was unable to re-qualify for P.O.S.T. certification, as required for this
   position.


                                          Page 20 of 27
Case 1:19-cv-01339-DCJ-JPM Document 65 Filed 03/19/21 Page 21 of 27 PageID #: 2367




          Given the countervailing evidence as to reasonable accommodation, the Court

   finds there are genuine issues of material fact as to whether Defendant failed to

   provide a reasonable accommodation for Deputy McKinney’s proffered limitations.

    II.   Failure to Engage in the Interactive Process Claim

          An employee’s request for an accommodation triggers an obligation on behalf

   of the employer to engage with good faith in an interactive process to identify an

   appropriate accommodation. See Griffin v. United Parcel Service, Inc., 661 F.3d 216,

   224 (5th Cir.2011). The purpose of this required interaction is for the parties to

   identify reasonably available accommodations. See Loulseged v. Akzo Nobel Inc., 178

   F.3d 731, 735-36 (5th Cir.1999) (explaining the need for a bilateral dialogue due to

   information asymmetry). The exact contours of the process are unique to each case.

   Id. An employer is liable when its unwillingness to participate in the process leads to

   a failure to reasonably accommodate. Griffin, 661 F.3d at 224.

          Plaintiff claims Defendant failed to engage in an interactive process with

   Deputy McKinney to find a reasonable accommodation for his disability. [Doc. 26-1,

   p.20-22]. Defendant argues that by looking at the roster for vacant positions and

   determining there were none, it engaged in the interactive process. [Doc. 38, p. 17].

   In the alternative, Defendant argues that even if it did not engage in the interactive

   process, the breakdown in the process is due to Deputy McKinney. [Id.]. 10




   10      See Loulseged, 178 F.3d at 736 (“an employer cannot be found to have violated the
   ADA when responsibility for the breakdown of the informal, interactive process is traceable
   to the employee and not the employer.”) (internal quotation marks omitted).


                                          Page 21 of 27
Case 1:19-cv-01339-DCJ-JPM Document 65 Filed 03/19/21 Page 22 of 27 PageID #: 2368




         Defendant’s argument that any breakdown in the interactive process is

   attributable to Deputy McKinney is contrary to established law. Once Deputy

   McKinney provided Defendant with his first request for an accommodation, the

   Defendant was obligated to engage with good faith in an interactive process to

   identify an appropriate accommodation. Defendant’s claim that the letter Deputy

   McKinney submitted requesting an accommodation was “improper,” thereby

   triggering an obligation to engage in the interactive process while simultaneously

   breaking it down is unpersuasive. 11 Among other things, Deputy McKinney made at

   least two additional requests for an accommodation after the first request. Defendant

   does not address this fact.

         Defendant further claims that RPSO engaged in the interactive process by

   looking at the roster for vacant positions and determining there were none. The Fifth

   Circuit opinion in Silva v. City of Hidalgo is instructive here. 575 Fed. Appx. 419, 422

   (5th Cir. 2014). The plaintiff in Silva had to undergo surgery and take FMLA leave

   after she sustained an injury while jogging and had to undergo surgery. Id. Before

   returning from leave, plaintiff “requested to be placed on light duty or desk duty when

   she returned to the force” because she was unable to return to her position as a

   member of the city’s Special Weapons and Tactics Team (“SWAT”). Id. Her employer,

   the City, denied her request and told her “that if she did not return to work in her




   11     Defendant claims Plaintiff’s request was “improper” because the letter was based on
   “inaccurate information” due to the fact that Dr. Hajmurad has since retracted the letter.
   Whether Dr. Hajmurad has retracted the November letter is disputed and has no bearing
   here.


                                         Page 22 of 27
Case 1:19-cv-01339-DCJ-JPM Document 65 Filed 03/19/21 Page 23 of 27 PageID #: 2369




   former capacity when her leave expired she would be deemed to have resigned.” Id.

   Thereafter, the plaintiff “renew[ed] her appeal for light or desk duty or, in the

   alternative, request[ed] ‘FMLA leave and any other available medical or other

   available leave’ because she did ‘not expect to be able to return to work for at leat [sic]

   another month.’ ” Id. The plaintiff also provided an assessment letter that “stated

   that her doctor was ‘willing to sign for her to continue to be off work for at least

   another three months if necessary.’ ” Id. The City responded by letter “that there were

   no available positions that met [her] physical limitations and informed [her] that she

   had been terminated for failure to return to work.” Id. The plaintiff sued the City for

   failure to engage in the interactive process. Id. at 423.

         The Fifth Circuit found that the City had not failed to engage in the interactive

   process because there was “no evidence that a reasonable accommodation was

   feasible.” Id. at 424 (“[E]ven if a genuine issue of material fact exists as to whether

   the City participated in the interactive process in good faith, its dereliction cannot be

   said to have led to a failure to reasonably accommodate Silva because there is no

   evidence that a reasonable accommodation was feasible.”). “The regulation’s direction

   to the parties to engage in an interactive process is not an end in itself – it is a means

   to the end of forging reasonable accommodations.” Id. at 424 (quoting Loulseged, 178

   F.3d at 736). However, unlike in Silva, this Court finds that there is a genuine issue

   of material fact as to whether a reasonable accommodation existed. Accordingly, both

   parties’ motions for summary judgment are denied as to Plaintiff’s claim for failure

   to engage in the interactive process.




                                           Page 23 of 27
Case 1:19-cv-01339-DCJ-JPM Document 65 Filed 03/19/21 Page 24 of 27 PageID #: 2370




  III.   Retaliation Claim

         Plaintiff has also asserted a claim of retaliation under the ADA. In order to

   establish a prima facie case of retaliation under the ADA, Plaintiff “must show that

   (1) [Deputy McKinney] participated in an activity protected under the statute; (2)

   [his] employer took an adverse employment action against [him]; and (3) a causal

   connection exists between the protected activity and the adverse action.” 12 Feist, 730

   F.3d at 454 (5th Cir. 2013) (citing McCoy v. City of Shreveport, 492 F.3d 551, 556-57

   (5th Cir. 2007) (Title VII); Seaman v. CSPH, Inc., 179 F.3d 297, 301 (5th Cir. 1999)

   (ADA)). “If the employee establishes a prima facie case, the burden shifts to the

   employer to state a legitimate, non-retaliatory reason for its decision. After the

   employer states its reason, the burden shifts back to the employee to demonstrate

   that the employer’s reason is actually a pretext for retaliation.” Id. (quoting LeMaire

   v. Louisiana, 480 F.3d 383, 388-89 (5th Cir. 2007) (emphasis added). “A prima facie

   case coupled with a showing that the proffered reason was pretextual will usually be

   sufficient to survive summary judgment.” Hammond v. Jacobs Field Services, 499

   Fed. Appx. 377, 380-81 (5th Cir. 2012) (per curiam) (citing Reeves v. Sanderson

   Plumbing Prods., Inc., 530 U.S. 133, 146-48 (2000)).

         Further, Defendant’s contention that in order to succeed on her retaliation

   claim Plaintiff must prove Deputy McKinney was disabled under the ADA is

   incorrect. “[I]n order to prosecute an ADA retaliation claim, plaintiff need not show

   that she suffers from an actual disability. Instead, a reasonable, good faith belief that


   12    The prima facie case of retaliation is the same under the ADA and Title VII.


                                         Page 24 of 27
Case 1:19-cv-01339-DCJ-JPM Document 65 Filed 03/19/21 Page 25 of 27 PageID #: 2371




   the statute has been violated suffices.” Tabatchnik v. Continental Airlines, 262 Fed.

   Appx. 674, 676 (5th Cir. 2008) (quoting Selenke v. Med. Imaging of Colo., 248 F.3d

   1249, 1264 (10th Cir. 2001)). “By its own terms, the ADA retaliation provision

   protects any individual who has opposed any act or practice made unlawful by the

   ADA or who has made a charge under the ADA.” Id. at 676, n.1 (quoting Krouse v.

   Am. Sterilizer Co., 126 F.3d 494, 502 (3d Cir. 1997)); 42 U.S.C. § 12203(a).

         With respect to the first element, Deputy McKinney’s multiple requests for an

   accommodation, discussed throughout this Ruling, satisfy this element. Tabatchnik,

   262 Fed. Appx. at 676 (“It is undisputed that making a request for a reasonable

   accommodation under the ADA may constitute engaging in a protected activity.”).

   With respect to the second element, Deputy McKinney’s termination constitutes an

   adverse action. Hassen v. Ruston La. Hosp. Co., L.L.C., 932 F.3d 353, 358 (5th Cir.

   2019) (“termination is a classic example of adverse employment action under our

   caselaw.”). Thus, the only question remaining is whether there is a causal connection

   between the activity and the adverse action. The Court finds that there is.

         A plaintiff alleging retaliation may satisfy the causal connection element by

   showing “[c]lose timing between an employee’s protected activity and an adverse

   action against him.” McCoy, 492 F.3d at 562 (quoting Swanson v. Gen. Servs. Admin.,

   110 F.3d 1180, 1188 (5th Cir. 1997)). Such temporal proximity must generally be

   “very close.” Clark Cnty. Sch. Dist. v. Breeden, 532 U.S. 268, 273 (2001). The Fifth

   Circuit has ruled, for example, that a six-and-a-half-week timeframe is sufficiently

   close, but that a five month lapse without other evidence is insufficient to establish




                                        Page 25 of 27
Case 1:19-cv-01339-DCJ-JPM Document 65 Filed 03/19/21 Page 26 of 27 PageID #: 2372




   the “causal connection” element of a prima facie case of retaliation. Porter v. Houma

   Terrebonne Hous. Auth. Bd. of Comm’rs, 810 F.3d 940, 949 (5th Cir. 2015); Raggs v.

   Miss. Power & Light Co., 278 F.3d 463, 472 (5th Cir. 2002); see also Wilson v. Noble

   Drilling Servs., Inc., 405 Fed. Appx. 909, 913 (5th Cir. 2010) (concluding that one

   month between was sufficiently close). Here, only two days had lapsed between

   Deputy McKinney’s third request for an accommodation and his termination. Thus,

   there is sufficient evidence of causality to establish the third element of Plaintiff’s

   prima facie case of retaliation.

         Once the employee has established a prima facie case of retaliation the

   employer must come forward with a legitimate, nondiscriminatory reason for its

   action. Nall v. BNSF Ry. Co., 917 F.3d 335, 349 (5th Cir. 2019). 13 Defendant has met

   its burden by offering non-retaliatory justifications for Deputy McKinney’s

   termination, including: because Deputy McKinney worked eight-hour shifts on

   certain days and because Deputy McKinney quit coming to work. [Doc. 26-3, p.85-97].

   The burden now shifts back to Plaintiff to demonstrate that Defendant’s reasons are

   actually pretext for retaliation.

         Plaintiff has proffered sufficient evidence that Defendant’s reasons for

   termination him were pretextual. Defendant informed Deputy McKinney on at least

   two occasions before terminating Plaintiff’s employment that he should retire.

   Deputy McKinney plainly stated that he did not want to retire. Defendant then




   13      “The employer’s burden is one of production, not persuasion, and does not involve a
   credibility assessment.” Black v. Pan Am. Labs., L.L.C., 646 F.3d 254, 259 (5th Cir. 2011).


                                          Page 26 of 27
Case 1:19-cv-01339-DCJ-JPM Document 65 Filed 03/19/21 Page 27 of 27 PageID #: 2373




   terminated Plaintiff’s employment. Sufficient evidence can also be found in the record

   through Defendant’s varying accounts of the reasons for Deputy McKinney’s

   termination as well as the close proximity of Deputy McKinney’s requests for

   accommodation and his ultimate termination. Plaintiff has raised genuine issues of

   material fact as to whether Defendant’s reasons for his termination were mere

   pretext. Accordingly, both parties’ motions for summary judgment are denied as to

   Plaintiff’s claim of retaliation.

                                       CONCLUSION

          For the foregoing reasons, IT IS HEREBY ORDERED that Defendant’s Motion

   for Summary Judgment is GRANTED IN PART and DENIED IN PART and

   Plaintiff’s Motion for Summary Judgment is DENIED.

          THUS, DONE AND SIGNED in Chambers on this 19th day of March 2021.




                                             DAVID C. JOSEPH
                                             UNITED STATES DISTRICT JUDGE




                                       Page 27 of 27
